         Case 1:20-cv-03706-PGG Document 17 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EUROVIA SAS,

                          Plaintiff,                                ORDER

            - against -                                       20 Civ. 3706 (PGG)

THE LANE CONSTRUCTION
CORPORATION,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendant’s

motion to compel arbitration:

              1. Defendant’s motion is due on October 7, 2020;

              2. Plaintiff’s opposition is due on October 28, 2020; and

              3. Defendant’s reply, if any, is due on November 4, 2020.

              The Clerk of Court is directed to terminate Dkt. No. 12.

Dated: New York, New York
       September 15, 2020
                                                   SO ORDERED.


                                                   _______________________________
                                                   Paul G. Gardephe
                                                   United States District Judge
